But the Court
(Thruston, J., absent,)
said that the proviso goes further than the case stated in the clause repealed, and ex-*342pvessly provides, that “no discharge under this act or the act of which it is amendatory, shall operate against any creditor residing without the limits of the District of Columbia, except the creditor at whose instance the debtor may be confined.”
The words being positive, and extensive enough to take in the present case, the Court cannot limit them so as to exclude it. The Court had before decided the point in the same way, in several cases.